[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                      FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________  ELEVENTH CIRCUIT
                                                                DEC 27, 2006
                                No. 06-12558                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                  D.C. Docket No. 05-00071-CR-FTM-33-DNF

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

      versus

CLAYTON UPSHAW,
                                                         Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Southern District of Alabama
                         _________________________

                              (December 27, 2006)

Before TJOFLAT, HULL and HILL, Circuit Judges

PER CURIAM:

      Mark G. Rodriguez, appointed counsel for Clayton Upshaw in this direct

criminal appeal, has moved to withdraw from further representation of the appellant

and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct.    Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Upshaw’s conviction and sentence

are AFFIRMED.




                                       2